DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 12/29/2020 are acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 4-11, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0163076 by Zipfel in view of U.S. 2006/0219262 by Peterson.
With regard to claim 1, Zipfel teaches a method of automatic dishwashing, wherein the method comprises a pre-wash cycle, a wash cycle, and a rinse cycle (Par. 0052-0059).  Zipfel teaches having a portion of enzyme-free first composition (see Par. 0043; composition “C” in Zipfel) added to wash water of the dishwasher during the pre-wash cycle (the pre-wash cycle reads on first step; Par. 0059).  Zipfel teaches that the first composition comprises an oxygen bleach (Par. 0023 and 0192).  In the method of Zipfel, since Zipfel teaches that wash liquid is only partially replaced between dishwashing cycles (Par. 0011 and 0029 of Zipfel), it is reasonably expected that some of the wash water from the pre-wash will remain in the dishwasher during the later-performed wash cycle, even though this is not explicitly recited in Zipfel.  In Zipfel’s wash cycle (the wash cycle reads on second step), an enzyme-containing second composition (composition “A” in Zipfel) – which comprises no bleaching agent (see Par. 0035) – is supplied to the wash water of the dishwasher (Par. 0055).  
Zipfel does not teach that the volume of wash water used in either the pre-wash cycle or wash cycle is no more than 3 L.  However, in the art of dishwashing, it is well known that the volume of wash water used to perform washing is a result-effective 
The combination of Zipfel in view of Peterson does not recite that the dishwasher is a domestic dishwasher.  However, in the art of dishwashing, it is well known to have a dishwasher located in a domestic setting such that household dishes can advantageously be cleaned using the dishwasher, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zipfel in view of Peterson such that the dishwasher is used in a domestic setting such that it can be considered a domestic dishwasher.  
The combination of Zipfel in view of Peterson does not explicitly recite that the pH of the wash water in the wash cycle is between 8 and 12.  However, Zipfel teaches 
The combination of Zipfel in view of Peterson does not explicitly recite that the pH of the prewash water in the prewash cycle is between 8 and 12.  However, Zipfel teaches that wash water after the addition of the first composition (Zipfel’s composition “C”) preferably has a pH of about 8.5 to about 11 (Par. 0068 of Zipfel), and in accordance with MPEP 2144.05, the overlap of Zipfel’s range of about 8.5 to about 11 is considered to render applicant’s recited range of between 8 and 12 obvious.  If this overlapping-ranges position is not persuasive, here is another: since Zipfel teaches that the pH of the wash liquid after the addition of composition “C” has a preferred pH range (Par. 0068 of Zipfel), Zipfel is considered to teach that the pH of the wash water containing composition “C” is a result-effective variable, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before 
With regard to claim 2, the combination of Zipfel in view of Peterson does not describe any component of composition “A” as a “scavenger” of oxygen bleach.  Furthermore, since the combination of Zipfel in view of Peterson does not teach that any scavenger of oxygen bleach is a necessary component of composition “A”, the combination of Zipfel in view of Peterson is considered to teach an embodiment in which such a scavenger is not present.  
With regard to claim 4, the combination of Zipfel in view of Peterson does not specify that at least 80% by weight of the oxygen bleach in the composition “C” is one or both consumed during the prewash cycle and is not carried over in the wash water to the wash cycle.  However, the amount of the oxygen bleach consumed during the prewash depends on the amount of oxygen bleach in the composition “C” and the level of oxygen-bleach-reactive material (such as food residue on dishes) in the wash chamber of the dishwasher.  Since the purpose of the bleach in the combination of Zipfel in view of Peterson is to react with oxygen-bleach-reactive material and create clean dishes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of oxygen bleach consumed during the prewash by optimizing the concentration of oxygen bleach in composition “C”.  This optimization of the concentration of oxygen bleach in composition “C” would allow the extent of bleach-based cleaning that can advantageously occur in the prewash to be optimized.  
With regard to claim 5, the combination of Zipfel in view of Peterson does not explicitly recite that a temperature of the prewash cycle during cleaning with the oxygen bleach is different from a temperature of the wash cycle during cleaning with the enzyme.  However, in the art of dishwashing, it is well known that when performing a particular washing step with a particular washing chemistry, it is advantageous to optimize the temperature of the washing liquid because the temperature should be high enough such that the washing chemistry can perform its cleaning function but also not so high that energy is wasted heating the washing liquid to an unnecessarily high temperature.  For example, Zipfel teaches that low temperature washing liquid can be used to successfully perform cleaning when the washing chemistry is such that effective cleaning can be performed at low temperature (Par. 0006, 0010, and 0195).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zipfel in view of Peterson such that the temperature profile of each of the prewash and wash cycles – which, use different washing chemistries – are optimized.  The motivation for performing the modification was provided by the fact that, in the art of dishwashing, it is well known that when performing a particular washing step with a particular washing chemistry, it is advantageous to optimize the temperature of the washing liquid because the temperature should be high enough such that the washing chemistry can perform its cleaning function but also not so high that energy is wasted heating the washing liquid to an unnecessarily high temperature.  
With regard to claim 6, the combination of Zipfel in view of Peterson does not specify the maximum temperature of the prewash.  Zipfel does teach that bleach 
With regard to claim 7, the combination of Zipfel in view of Peterson does not specify the maximum temperature of the wash cycle.  However, in the art of dishwashing, it is well known that when performing a particular washing step with a particular washing chemistry, it is advantageous to optimize the temperature of the washing liquid because the temperature should be high enough such that the washing 
With regard to claim 8, the combination of Zipfel in view of Peterson teaches supplying the composition “C” at a first time (applicant’s t1) in the prewash cycle, and the combination of Zipfel in view of Peterson teaches supplying the composition “A” at a second time (applicant’s t2) in the later wash cycle.  The combination of Zipfel in view of Peterson is silent with regard to the duration of time between the first and second times.  However, in the art of dishwashing, it is well known that the duration of a cleaning step is a result-effective variable because it affects how much time a washing chemistry has to perform its intended purpose and it affects how long the dishwashing method takes to perform.  Therefore, in accordance with MPEP 2144.05, Optimization of Ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date 
With regard to claim 9, the combination of Zipfel in view of Peterson is silent with regard to the combined duration of the prewash and wash cycles.  However, in the art of dishwashing, it is well known that the duration of a washing step is a result-effective variable because it affects the ability of a washing chemistry to have sufficient time to perform its intended washing function and because it affects how long the dishwashing method takes to perform.  Therefore, in accordance with MPEP 2144.05, Optimization of Ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zipfel in view of Peterson such that the durations of the prewash and washing cycles are optimized. 
With regard to claim 10, the combination of Zipfel in view of Peterson teaches that the oxygen bleach is sodium percarbonate (reads on inorganic perhydrate; Par. 0192 of Zipfel).  
With regard to claim 11, the combination of Zipfel in view of Peterson teaches that the composition “C” used in the prewash cycle comprises bleach activator (Par. 0023, 0025, and 0041 of Zipfel).  The combination of Zipfel in view of Peterson also teaches having the composition “C” comprise a builder (Par. 0262 of Zipfel).  
With regard to claim 44, the combination of Zipfel in view of Peterson does not specify that at least 98% by weight of the oxygen bleach in the composition “C” is one or both consumed during the prewash cycle and is not carried over in the wash water to the wash cycle.  However, the amount of the oxygen bleach consumed during the 
With regard to claim 45, the combination of Zipfel in view of Peterson does not teach that a temperature of the prewash cycle during cleaning with the oxygen bleach is different from a temperature of the wash cycle during cleaning with the enzyme.  However, in the art of dishwashing, it is well known that when performing a particular washing step with a particular washing chemistry, it is advantageous to optimize the temperature of the washing liquid because the temperature should be high enough such that the washing chemistry can perform its cleaning function but also not so high that energy is wasted heating the washing liquid to an unnecessarily high temperature.  For example, Zipfel teaches that low temperature washing liquid can be used to successfully perform cleaning when the washing chemistry is such that effective cleaning can be performed at low temperature (Par. 0006, 0010, and 0195).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zipfel in view of Peterson such that the 
With regard to claim 46, the combination of Zipfel in view of Peterson is silent with regard to the combined duration of the prewash and wash cycles.  However, in the art of dishwashing, it is well known that the duration of a washing step is a result-effective variable because it affects the ability of a washing chemistry to have sufficient time to perform its intended washing function and because it affects how long the dishwashing method takes to perform.  Therefore, in accordance with MPEP 2144.05, Optimization of Ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zipfel in view of Peterson such that the durations of the prewash and washing cycles are optimized. 
With regard to claim 47, the combination of Zipfel in view of Peterson teaches that the oxygen bleach is a percarbonate (Par. 0192 of Zipfel).  The combination of Zipfel in view of Peterson does not teach that the volume of wash water used in either the pre-wash cycle or wash cycle is no more than 0.5 L.  However, in the art of dishwashing, it is well known that the volume of wash water used to perform washing is .
Claims 3 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0163076 by Zipfel in view of U.S. 2006/0219262 by Peterson as applied to claim 1 above, and further in view of U.S. Patent 3,969,134 to Batka.  
With regard to claims 3 and 43, the combination of Zipfel in view of Peterson, developed in the rejection of claim 1, does not recite performing a rinse step between the prewash cycle and the wash cycle.  However, Zipfel teaches that when performing a dishwashing routine comprising a prewash cycle and a subsequent wash cycle, an intermediate rinse cycle can advantageously be placed between the prewash and wash 
This combination of Zipfel in view of Peterson does not explicitly teach that the intermediate rinse is performed with water.  However, in the art of dishwashing, it is well known that rinse steps can successfully be performed with pure water, and it is well known that pure water has a pH of approximately 7.  For example, Batka teaches that an intermediate rinsing step between two washing steps can successfully be performed with pure water (Col. 1, 6-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zipfel in view of Peterson such that the intermediate rinse between the prewash cycle and wash cycle is performed with pure water.  The motivation for performing the modification was provided by the fact that, in the art of dishwashing, it is well known that rinse steps can successfully be performed with pure water, Batka being an example of such a teaching.  

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive.
Applicant argues that Zipfel does not teach dishwashing in which washing with enzyme-free bleach is performed before washing with bleach-free enzyme.  This is not first step; Par. 0059), and Zipfel teaches a wash cycle (the wash cycle reads on second step) in which an enzyme-containing second composition (composition “A” in Zipfel) – which comprises no bleaching agent (see Par. 0035) – is supplied to the wash water of the dishwasher (Par. 0055).  
Applicant acknowledges that “Zipfel does disclose a prewash step in which one or more composition A, B, and/or C can be dosed”, but applicant argues that such a prewash “is patentably distinct from the first and second main washing steps recited in independent claim 1”.  This is not persuasive.  A “prewash” step can be considered a type of washing step because it is a step in which dishes are washed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
January 12, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714